Interim Decision #1489

MATTER or

WILLNEll

In Visa Petition Proceedings
A-13447293
Decided by Degione Commi,seioner June 15, 1955
Since the occupation of baker of hearth-baked breads requires the high degree
of skill contemplated by the statute, first preference classification -under section 203(a) (1), Immigration and Nationality Act, as amended, as a baker
of Eastern European hearth-baked breads, is accorded the beneficiary of a
visa petition, who, in addition to 3 years' apprenticeship as a baker, has an
aggregate of more than 13 years' experience in the baking of stub breads.
-

This case is before us on appeal for the second time. The first
denial and the dismissal of the appeal resulted in a court action by
the petitiofier. The 'court remanded the case to the Service. The
district director has again denied the petition.
The petitioner is a wholesale bakery employing an average of 130
persons, of whom about 40 are directly engaged in the production
of bakery goods. It was established in 1930 and has annual gross
sales of about -$2 million.
The cake and pastry tIepartment has two ovens and the bread

department, three ovens. Of the production, 50% is breads, 15%
is hard rolls,' 2% is chale, and 33% is cakes and pastries. The
largest single volume-item is hearth-baked sour rye bread.
The petitioner desires to employ the beneficiary of this petition
as a baker of old-faqhioned, Eastern-European, hearth baked breads
and rolls: The petitioner states that the position requires a person
who has had at least 5 years of experience in making such products.
The petitioner requires a.baker to fill a, vacancy. The Bureau of
Employment Security has certified that persons qualified to do the
work described are not available in the United States.
The beneficiary of this. petition, unmarried,' was born in Poland
on April 22, 1918, and is a citizen of Israel.. He was admitted to
the United States as a visitor on April 29, 1963.
The beneficiary learned the bread-baking trade as a youth in
255

Interim Decision #1489
Poland. He served his apprenticeship at the bakery of Moses
Greber in Sanok, Poland, from 1932 to 1935. He was then employed
by the Mikolajewicz Bakery in Rzeszow, Poland, from 1935 to 1939
as a baker of bread, which. included black bread, white rolls, and
chale. During his last year in a Russian concentration camp during
the war, he baked bread for the camp.
Evidence has been presented- that the beneficiary was thereafter
employed by the following bakeries. He was employed at the Ashkhabad Bakery in Ashkhabad, Russia, from July 170943 to March
9, 1945, as a master bread baker and from March 9, 1945 to October
10, 1946, as manager of the bakery plant_ He was employed at the

Lithuanian Railway Bakery in Kalinigrad from May 14, 1947, to
November 9, 1948, as manager of the bakery plant. The plant
baked Russian bread and rolls. He was employed by the bakery of
Warzdcha Henry at Jacmierz, Rzeszow, Poland, from January 16,
1958, to April 1, 1960, as a baker, baking various breads, such as
rye bread, pumpernickel, and crushed corn bread. He was employed
by Uagalil Bakery in Safad, Israel, from August 12, 1960, to April
9, 1963, baking 'rye bread, 'whole wheat bread, brown and dark

breads, white bread, twists, and all kinds of European breads.
The beneficiary had been employed in the bread depattment of
the petitioner since August 1963 -and has been performing the duties
Of the position. His performance has established to the petitioner's
satisfaction that he has the required specialized experience.
Tho district director first denied this petition on February 7, 1964_
He denied it on the ground that the position is not one which requires.

the high degree of skill contemplated by the statute, because it does
not require well-rounded baking skills, such as those involved in
the baking of fancy cakes and pastry products. The petitioner
appealed, and the appeal was dismissed.
sea.
On March 27, 1964, the petitioner filed in the United States District Court of the Northern District of Illinois, Eastern Division,
a complaint to review the administrative action in this case. On
June 19, 1964, the court remanded the cause to the district director
for further hearing on the expertise required for the occupation of
baker of hearth-baked breads.
The 'general manager of the petitioning company_ testified as
follows before an officer of this Service on September 21, 1964, and
on March 10, 1965. The bread and rolls are referred to as hearthbaked because of their special ingredients and because they are
baked in free form, not in pans, and are placed in, and removed
from, the ovens manually by means of peels. The beneficiary. is
256

•

Interim Decision *1489
one of the ovenmen. In this' company, the responsibility for the
proofing and for the baking go hand-in-hand. The 'ovenman is
responsible for the proofing of the dough he will bake, but not for
the mixing of the ingredients.
The general manager also described the duties of -the position in
detail. The duties are to observe the dough during the final proofing
process, adjust the humidity and the temperature in the proofing
room, and determine when the proofing process is completed; to
apply diitinct .washes, such as egg washes, and coverings to various
products before baking and boil the dough for bagels; to load the
dough into the ovens on peels, spacing the dough properly; to bake
it, evaluating the process by the color and expansion of the. dough
and regulating the steam, temperature, and humidity accordingly,
and determine when the product is baked; and to remove it from
the ovens manually by means of a peel. The duties also entail
working at the bench for an hour or two a day, shaping and
forming dough for bread and rolls and braiding the dough for
chale.
The petitioner submitted the affidavits of two partn,ers -in
Chicago bakery which produes heilyth.-baked bread and rolls common in Eastern Europe, such as rye, pumpernickel, chale, bagels,
and onion rolls. One .partner, who has been a baker for 11 years.
stated that it takes at least 5 years for a person to master the trade
of making such hearth-baked bread and rolls. The other partner,
who has been a baker for about 30 years, stated that it takes at lea ,*
8 years.
The Service interviewed the superintendent of baking of another
Chicago baking company, which produces all types of breads and
bread products, including European breads, and employs 18 openhearth bakers. He stated in an affidavit -that the company trains
its own bakers and that it takes about 2 yeiirs to train an openhearth baker at the ovens. In his plant, the open-hearth bakers
do not mix the dough nor proof the dough. He estimated a training
time of 6 months to a year, each, for a dough maker and a dough
proofer . who has had other baking experience.
• .Large baking plants, such as the petitioner, employ baking specialists rather than all-round bakers, although they have the general
occupational title of bakers. The Occupational Outlook Handbook
of the 'United States Department of Labor says that skilled workers
in the baking industry, such as all-round bakers and baking specialists, require at least 3 or 4 years of training.
The petitioner urgently needs the services of a baker, and it has
'257

Interim Decision 4;1489
been found thatsuch worker is not available. The position requires
specialized experience within the meaning of the statute for first
preference under the quota. The beneficiary of the petitiou•qualifies
for the position by his specialized. experience. His services would

be beneficial prospectively to the economy and welfare of the United
States.
We conclude that the requirements of the statute for first preference under the quota have been met. Accordingly, the following
-order will be entered.
ORDER: It is ordered that the petition be approved.

258

